Citation Nr: 0406793	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  02-03 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for bilateral pes cavus with hammertoes for the period from 
June 30, 1999, to November 4, 2003.

2.  Entitlement to a rating in excess of 30 percent for 
bilateral pes cavus with hammertoes for the period from 
January 1, 2004, to the present.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The veteran served on active duty from May 1977 to May 1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In that decision, the RO granted 
service connection for bilateral pes cavus with hammertoes 
and granted an initial rating of 30 percent, effective June 
30, 1999.  The veteran seeks a rating of 50 percent.

The issue of entitlement to a rating in excess of 30 percent 
for bilateral pes cavus for the period from January 1, 2004, 
to the present is addressed in the REMAND appended to the 
Board's decision in this matter.  The issue is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part. 


FINDINGS OF FACT

Prior to right foot surgery on November 5, 2003, the veteran 
had hammertoes of most, if not all, toes; bilateral 
limitation of dorsiflexion of the ankle to -10 degrees with 
the knees straight; marked contraction of plantar fascia with 
dropped forefoot; varus deformity; and multiple other defects 
of both feet.  The November 2003 report of surgery of the 
right foot noted layers and layers of scar tissue and 
cicatrix, and severe contracture of the extensor tendon and 
subcutaneous tissues. 


CONCLUSION OF LAW

The criteria for an evaluation of 50 percent for bilateral 
pes cavus are met for the period from June 30, 1999, to 
November 4, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5278 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

As discussed in detail below, sufficient evidence is of 
record to grant in full the benefit sought on appeal for the 
period from June 30, 1999, to November 4, 2003.  Therefore, 
no further notice or development is needed with respect to 
this portion of the veteran's appeal.

Factual Background

In June 1999, the RO received the veteran's application for 
service connection for disability of the feet.  Service 
connection was granted in June 2000, effective June 1999, and 
a rating of 30 percent was assigned for bilateral pes cavus 
with hammertoes.  As reflected in the veteran's July 2001 
Notice of Disagreement, and in his representative's February 
2004 Appellant's Brief, the veteran seeks a rating of 50 
percent. 


At a September 1999 VA examination, on the right foot there 
was a well-healed, nonsensitive, nonadherent, 1 inch scar of 
the second metatarsophalangeal joint.  There was a healing 
scar three inches over the first metatarsal and 
metatarsophalangeal joint.  The veteran's second toe angled 
laterally.  He had hammertoes of the 2nd through 5th toes.  
Examination of the left foot revealed no surgical scars.  The 
second toe angled medially and overlapped the great toe when 
not weight bearing.  When bearing weight on his left foot, 
all toes touched the floor.  He had hammertoes of the 2nd 
through 5th toes.  There was laxity of the plantar area.  
After X-rays of both feet on the day of examination, the 
diagnoses were degenerative joint disease of the right first 
metatarsophalangeal joint; subluxation of the right first 
toe; bilateral hammertoes deformity, four through five [sic 
(based on the examiner's physical findings it appears this 
should read two through five)]; and bilateral pes cavus.

May 2000 VA X-rays of the feet revealed subluxation of the 
right great toe together with moderately advanced changes of 
degenerative joint disease of the right first 
metatarsophalangeal joint; bilateral hammer toe deformities; 
bilateral pes cavus; a small osseous spur of the left 
calcaneous at the insertion of the plantar aponeurosis; and 
deformity of the distal end of the proximal phalanx of the 
right fifth toe.

July 2003 VA X-rays of the right foot revealed marked 
subluxation of the great toe with medial displacement of the 
proximal phalanx of that digit; subluxation of the third toe 
with lateral displacement of the proximal phalanx; marked 
valgus angulation of the third toe; hammertoe deformities of 
the toes; advanced changes of degenerative joint disease of 
the first metatarsophalangeal joint with multiple cystic 
changes involving the medial sesamoid of the first 
metatarsal; deformity of the distal end of the proximal 
phalanx of the fifth toe; and pes cavus.

At an October 2003 VA examination, the diagnoses were 
congenital pes cavus deformity with mild forefoot equinus; 
overlapping second toe, left foot; hammertoes, reducible, 
numbers 3, 4, and 5, left foot; hallux varus, right foot, 
with dorsal subluxation of the first metatarsophalangeal 
joint; nonreducible hammertoes, right foot, two through five; 
and diastasis of digits one, two, and three of the right 
foot.  The pes cavus deformity was noted to include a tight 
heel cord, a tight plantar fascia, and restricted 
dorsiflexion at the ankle.  These reactive forces caused an 
orthomechanical disadvantage called extensor substitution.  
This pathomechanical disadvantage was noted to be the 
compensation formation of bunions, hammertoes, etc.  While 
the condition of pes cavus was noted to be congenital, the 
formation of bunions and hammertoes was noted to be a 
function of prolonged orthomechanical dysfunction.  The ankle 
range of motion was -10 degrees with the knee strait and to 
90 degrees with the knee bent, bilaterally.

On November 5, 2003, the veteran underwent VA surgery of the 
right foot.  During surgery, access was achieved through 
"layers and layers of scar formation and cicatrix."  The 
extensor tendon was found to be in severe contracture.  The 
subcutaneous tissues had severe contracture, also described 
as "way too much contracture, such that it was causing 
taughtness of the skin."  These defects received surgical 
attention.  Surgical correction of further defects of the 
right foot was aborted, to "be addressed at a later date."     

Law and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id.   

 The veteran's bilateral pes cavus is currently evaluated as 
30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5278.  The criteria for a 30 percent disability rating are a 
tendency toward bilateral dorsiflexion of all toes, 
limitation of dorsiflexion at the ankle to right angle, 
shortened plantar fascia, and marked tenderness under 
metatarsal heads.  The schedular criteria under this 
regulation provide for a maximum 50 percent disability rating 
when there is bilateral marked contraction of plantar fascia 
with dropped forefoot, all toes hammer toes, very painful 
callosities, and a marked varus deformity.  

Analysis

Although the rating criteria are not addressed fully in the 
VA X-ray and VA examination reports, it is clear from the 
medical evidence dating form March 1999 to November 2003 that 
the veteran has hammertoes of most, if not all, toes; 
limitation of dorsiflexion of the ankle to -10 degrees with 
the knee straight, bilaterally; and that there is marked 
contraction of plantar fascia with dropped forefoot, varus 
deformity, and multiple other defects of both feet.  The 
November 2003 report of surgery of the right foot noted 
layers and layers of scar tissue and cicatrix, and severe 
contracture of the extensor tendon and subcutaneous tissues.  
Accordingly, the Board finds that the veteran's condition 
more nearly approximates the criteria for a 50 percent rating 
than a 30 percent rating for bilateral pes cavus with 
hammertoes for the period from June 30, 1999, to November 4, 
2003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5278.

Accordingly, an initial rating of 50 percent for bilateral 
pes cavus with hammertoes for the period from June 30, 1999, 
to November 4, 2003, is warranted.  This is a full grant of 
the benefit sought on appeal, as reflected in the veteran's 
July 2001 Notice of Disagreement, and in his representative's 
February 2004 Appellant's Brief, for the period from June 30, 
1999, to November 4, 2003.


ORDER

An initial rating of 50 percent for bilateral pes cavus with 
hammertoes is granted, for the period from June 30, 1999, to 
November 4, 2003, subject to the provisions governing 
monetary payments.


REMAND

On November 5, 2003, the veteran had surgery on his right 
foot for his service-connected right foot pes cavus with 
hammertoes.  On December 15, 2003, the RO granted a temporary 
evaluation of 100 percent, effective November 5, 2003, 
through December 31, 2003, based on the surgical treatment 
necessitating convalescence for a service-connected 
disability.  The RO further found on December 15, 2003, that 
no more than a 30 percent rating was warranted for the period 
from January 1, 2004, forward.  This required a significant 
degree of speculation, as the veteran was still recovering 
from his surgery of the right foot.  In the Board's view, the 
veteran should be afforded a post-surgical VA examination in 
order to evaluate the post-surgical severity of his bilateral 
pes cavus with hammertoes, especially in light of the Board's 
finding in the decision above that the proper rating for the 
period prior to the surgery was 50 percent rather than 30 
percent.  Put in terms of the applicable law, a new medical 
examination is necessary to make a decision on this portion 
of the veteran's claim.  See 38 U.S.C.A. 5103A(d).

Additionally, the Board notes that after the issuance of a 
Supplemental Statement of the Case in November 2003, and 
based on evidence received in December 2003, a rating 
decision was rendered on this matter, but without issuance of 
a Supplemental Statement of the Case considering all new 
evidence of record.  A Supplemental Statement of the Case 
with consideration of all new evidence should be issued.  See 
38 C.F.R. § 19.31.

Since the Board has determined that a new VA examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) the regulation 
provides that when a claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the veteran which evidence the VA will 
obtain and which evidence the veteran is 
expected to present.  The RO should 
provide the veteran written notification 
specific to his claim for a rating in 
excess of 50 percent for bilateral pes 
cavus with hammertoes for the period from 
January 1, 2004, forward, of the impact 
of the notification requirements on the 
claim.  The veteran should further be 
requested to submit all evidence in his 
possession that pertains to his claim.

2.  Once all available medical records 
have been received, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a VA examination for the purpose 
of determining the current severity of his 
service-connected bilateral pes cavus with 
hammertoes.  The RO should send the claims 
file to the examiner for review, and the 
clinician should indicate that the claims 
file was reviewed.
 
For each foot, the examiner should 
perform full range of motion studies of 
the foot and ankle and comment on the 
functional limitations due to the 
veteran's service-connected pes cavus 
with hammertoes caused by pain, flare-ups 
of pain, weakness, fatigability, and 
incoordination.  Any additional 
functional limitation should be expressed 
as limitation of motion of the foot or 
ankle.  Specifically, after determining 
the range of motion of the feet and 
ankles, the examiner should opine whether 
it is at least as likely as not that 
there is any additional functional loss 
(i.e., additional loss of motion) due to 
pain or flare-ups of pain supported by 
adequate objective findings, or weakness 
on movement, excess fatigability, or 
incoordination.  

For each foot, the examiner should also 
note the presence and severity of any 
contracture of the plantar fascia, 
dropped forefoot, hammer toes, painful 
callosities, varus deformity, toes 
tending toward dorsiflexion, shortened 
plantar fascia, and tenderness under the 
metatarsal heads.  

To the extent possible, the examiner 
should distinguish functional impairment 
due to the veteran's service-connected 
pes cavus with hammertoes from any 
impairment due to any nonservice-
connected foot disability that may be 
present.  If no such distinction can be 
made without resort to speculation, the 
examiner should so state.

3.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before further adjudication of 
the claim.

4.  The RO should readjudicate the issue 
of entitlement to a rating in excess of 
30 percent for bilateral pes cavus with 
hammertoes for the period from January 1, 
2004, forward, with consideration of all 
of the evidence added to the record since 
the Supplemental Statement of the Case 
(SSOC) issued in November 2003.
 
5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the November 
2003 SSOC.  A reasonable period of time 
for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



